Grant, C. J.
(after stating the facts). The question here involved is one of legal, not of moral, obligation. The law imposes no duty upon the individual citizen to care for the sick or the unfortunate who are poor. The public in this country assume that obligation, and each citizen has performed all that the law requires of him when he has paid his share of the expense imposed upon him by taxation for that purpose.
The Priest and Levite violated no rule of law when they passed by on the other side of the wounded man. The Good Samaritan was not acting in obedience to a legal duty when he took compassion upon him, took care of him and removed him to the inn. What legal duty, if any, did defendant owe plaintiff? Unless the law imposed the duty upon the defendant to shelter her and her son in his house, it is clear that he cannot be held liable-The janitor, Mr. Barber, was- defendant’s employe, not his tenant. He possessed none of the rights of a tenant. School District No. 11 of Alpine Township v. Batsche, 106 Mich. 330 (29 L. R. A. 576). He had no right to bring into his employer’s house to live with him any one, whether well or ill, without his employer’s assent. De*73fendant had not invited plaintiff to his house, neither had he authorized his employé to do so.
The disease was infectious and dangerous to the tenants in the house, especially, perhaps, to one woman, who shortly before had given birth to a child. The doctor had notified the tenants of the danger. Defendant was undór no obligation to keep the .plaintiff in his house if she could be removed without danger of serious injury. He might lawfully request those who were responsible for her being there to cause her removal. He might not, neither did he, turn her into the street. He first requested his employé to cause her removal. When that employé failed,' he insisted and threatened to take prompt legal steps with an officer to accomplish it. She was not confined to her bed. There was testimony to show that defendant knew that plaintiff had a house of her own, but none to show that he knew where it was located. Her physician testified that defendant talked with him two or three times, and that he told him that she would-be much better if she was in her own house, but did not think it advisable to move her in her present condition: How long this was before she left is not shown. There is no evidence to show that she might not with comparative safety have been taken to her home in a cab or hack without danger. But even if there was some danger incident to her going, there was also danger to the other occupants of the house incident upon her remaining, and it was as much the legal duty of the defendant to look out for them as to look out for her. .She was able to walk and walked to the street car, made a change from one car to another, and walked two blocks- to her own home. It does not appear whether she" was able to hire a cab or hack, for which a very inconsiderable sum would have sufficed, or whether defendant had any information or knowledge as to her ability in this regard.
Counsel for plaintiff cite and rely upon Depue v. Flatau, 100 Minn. 299 (8 L. R. A. [N. S.] 485). The facts in that case are in no respect similar to those in this case. *74In that case the plaintiff was invited into the defendants' house, and while there he was taken suddenly ill and fell to the floor. He requested permission to remain over night but defendants refused. The defendants assisted him from their house to the cutter. Plaintiff could not hold the reins to guide his team, and one of the defendants threw the reins over his shoulders and started the team upon the road. The plaintiff was in the house of the defendants by invitation. He was temporarily their guest. While the court in that case could not find an “all-four ” precedent, they based their decision upon “the comprehensive principle that whenever a person is placed in such a position with regard to another that it is obvious that, if he does not use due care in his own conduct, he will cause injury to that person, the duty at once arises to exercise care commensurate with the situation in which he thus finds himself.”
That decision is founded upon just and sound principles. The defendants in that case violated a legal duty towards their guest and did an active wrong when they turned him out of their house in a winter night so helpless that he could not guide his horses, and left him to his fate. The record in this case contains nothing to bring it within that.
In Union Pacific R. Co. v. Cappier, 66 Kan. 649 (69 L. R. A. 513), it is said:
“With the humane side of the question courts are not concerned. It is the omission or negligent discharge of legal duties only which come within the sphere of judicial cognizance. For withholding relief from the suffering, for failure to respond to the calls of worthy charity, or for faltering in the bestowment of brotherly love on the unfortunate, penalties are found not in the laws of men, but in that higher law, the violation of which is condemned by the voice of conscience, whose sentence of punishment for the recreant act is swift and sure.”
Whatever aggravation of illness was caused in consequence of plaintiff’s removal, the physicians agreed that it was due more to excitement than to any other cause. There is no evidence from which the defendant might *75have inferred that such a result would follow, or that he had any intimation that the removal would excite the plaintiff, or that the excitement would aggravate her illness.
The defendant was guilty of no legal wrong, and the judgment is affirmed.
Montgomery, Ostrander, Hooker, and Carpenter, JJ., concurred.